Citation Nr: 1548536	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for tension headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased rating in excess of 10 percent for status post back injury with spondylolisthesis and degenerative disc disease.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1982, May 2002 to January 2003, and September 2004 to April 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of July 2011, March 2012, and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015 via videoconference.  The transcript of the hearing has been associated with the claims file.

The issues of increased ratings for status post back injury with spondylolisthesis and degenerative disc disease and bilateral radiculopathy of the lower extremities were certified to the Board in a VA Form 8 dated in June 2015.  A September 2012 rating decision denied the Veteran's claim for an increased rating of the spine and granted service connection for bilateral radiculopathy of the lower extremities.  The Veteran issued a notice of disagreement in October 2012 in which he specifically disagreed with the ratings of each issue in the decision.  However, a statement of the case has not been issued on the issues.  Therefore, the Board directs that the RO issue a statement of the case for these issues, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Appellant so desires.

The issues of entitlement to a TDIU, an increased rating status post back injury with spondylolisthesis and degenerative disc disease, an increased rating for radiculopathy of the left lower extremity, and an increased rating for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's headaches or migraines have not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a compensable rating for tension headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The file includes post-service treatment records from the Los Angeles VA Medical Center (VAMC).  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA psychiatric examination in May 2011 and headache examinations in September 2011 and December 2013.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected disorders were based on interviews with the Veteran, a review of the record, and full examinations.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder and headaches as claims for a higher evaluation of the original award.

The Veteran was assigned a 70 percent rating for her psychiatric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran currently has a noncompensable rating for tension headaches.  Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.

The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

III.  PTSD

The Veteran underwent a VA examination in May 2011.  She was diagnosed with PTSD.  The Veteran reported "she cannot sleep throughout the night, doesn't like loud noises, and doesn't like to be around a lot of people as a result of these traumatic experiences."  The claimant described "current symptoms of: trouble falling and staying asleep; headaches; occasional nightmares; avoiding crowds; avoiding interpersonal confrontations; avoiding discussions about her time in the military; panic attacks; social isolation; and tearfulness.  The severity of the symptoms is moderate."  The above symptoms were described as constant, continuous or ongoing.  The Veteran indicated "the symptoms affect total daily functioning which results in difficulties with familial and romantic relationships."  The Veteran also reported depression.  "She describes the symptoms of tearfulness on a daily basis; 'feeling lost'; and having trouble concentrating and retrieving words."

The following treatment was noted: The Veteran has received "Trazodone HLC/50mg as often as daily (since/for) 7-8 months and the response has been good.  There have been no side effects.  Treatment has also included Citalopram Hydrobromide/40mg as often as daily (since/for) 7-8 months and the response has been good.  There have been no side effects...  Over the past year, she has received psychotherapy for her mental condition as often as 1 times per week and the response has been good.  She has not been hospitalized for psychiatric reasons.  She has not made any emergency room visits for her psychiatric problem."

The examiner reported that since the Veteran "developed her mental condition there have been major changes in her daily activities, such as being unable to sleep consistently; having trouble trusting people; having trouble maintaining intimate relationships.  There have been some major social function changes since she developed her mental condition, for example not being able to trust people in general, due to the ambushes she experienced in Afghanistan (women in Burkas ambushing their supply lines, etc.); fellow soldiers 'high on drugs armed with weapons knowing they can simply kill you if they didn't like you.'  The claimant reports the social function changes listed above did occur within the past year."

"She states she has been working for the past 1.5 year at a movie theater.  Her relationship with her supervisor is good and her relationship with her co-workers is good.  While performing this job she has not lost any time from work."

Upon examination, the examiner reported the following: "Orientation is within normal limits.  Appearance and hygiene are appropriate.  Behavior is appropriate.  She maintains good eye contact during the exam.  Affect and mood shows depressed mood.  Claimant became tearful frequently throughout interview.  Communication is within normal limits.  Speech is within normal limits.  Concentration of the claimant is within normal limits.  Panic attacks are absent.  There are signs of suspiciousness with the following examples: she does not trust men in general.  There is no report of a history of delusions.  At the time of examination, there was no delusion observed.  There is no report of a history of hallucinations.  At the time of examination, there was no hallucination observed.  Obsessive-compulsive behavior is absent."

"Thought processes are appropriate.  She is able to understand directions.  She does not have slowness of thought nor does she appear confused.  Judgment is not impaired.  Abstract thinking is normal.  Memory is within normal limits.  Suicidal ideation is absent.  Homicidal ideation is absent."  However, the examiner also noted that the Veteran reported "she had suicidal thoughts roughly one month ago, though she has never tried to hurt herself and has never developed a plan for such."

The Veteran's GAF score was 50.  The examiner gave the following opinion: "The effects of PTSD symptoms on claimant's employment and overall quality of life include lack of intimate relationships because she does not trust other people...  The claimant is able to work consistently and essentially take care of her basic independent living responsibilities.  Mentally, she does not have difficulty performing activities of daily living.  The best description of the claimant's current psychiatric impairment is [that her] psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work; school, family relations, judgment thinking and mood.  The above statement is supported by the following symptoms: suicidal ideation and inability to establish and maintain effective relationships.  Currently, she is unable to establish and maintain effective work/school and social relationships because claimant does not trust other people in general.  Currently, she has difficulty maintaining effective family role functioning because claimant is separated in her marriage and has trouble communicating with her son.  Currently, she has intermittent inability to perform recreation or leisurely pursuits because she does not like to be around other people.  Currently, she has intermittent interference with physical health because she has chronic back aches.  She has no difficulty understanding commands.  Based upon the examination, the claimant needs to seek follow up treatment.  The claimant requires trauma-focused cognitive behavior therapy to address her symptoms of PTSD.  This information was conveyed to the claimant during the examination.  The claimant does not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition is guarded prognosis due to severity of interpersonal traumas (sexual assaults)."

The claims file also includes treatment records.  There is a psychiatry note from September 2013.  The Veteran was descried as having symptoms of depression, anxiety and PTSD.  The treatment report notes improvement in since the earlier VA examination.  "Overall [the Veteran] says she is doing well.  She says she has a new boss at work who is 'really nice.'  She denies [symptoms] of depression, mania or psychosis.  No substance abuse.  No [suicide ideation] or [homicide ideation].  No medication side effects reported.  Sleep and appetite are stable."  The Veteran was "alert and oriented; well-dressed.  Moderate eye contact.  Mood is 'pretty good'...speech spontaneous and within normal limits.  Affect is calm, euthymic, well-related...  Insight and judgment are moderate."  Medication was continued.

The claims file includes lay evidence as well.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of her condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, she is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran testified that she has panic attacks and does not like being in crowds.  She explained that she "isolates" often and being estranged from her family.  She also described not returning to a teaching job after her last discharge from the military.  Each of these symptoms was described to the VA examiner.  None of her testimony indicated a worsening of symptoms during the period on appeal or since the last examination.

The Veteran is rated as 70 percent disabled for her psychiatric disorder.  This rating is appropriate.  The symptoms discussed at the VA examination and in the VA treatment records are similar.  A total rating is warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether she has some, all, or none of the symptoms listed in the rating formula, and regardless of whether her symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  While it is clear that the Veteran's service-connected psychiatric disorder has resulted in severe occupational and social impairment, the Board concludes that the impairment in this case does not approximate total.

With respect to occupational impairment, the Veteran has continued to work, at least part-time, at a movie theater.  As the examiner discussed, "The effects of PTSD symptoms on claimant's employment and overall quality of life include lack of intimate relationships because she does not trust other people."  However, "the claimant is able to work consistently and essentially take care of her basic independent living responsibilities.  Mentally, she does not have difficulty performing activities of daily living."  These findings are indicative of severe occupational impairment, but they do not support a finding of occupational dysfunction that is total.

Similarly, the Veteran has not experienced total social impairment.  She has been estranged from her family and isolates.  However, she described having a "good" relationship with her boss and co-workers.  Despite her isolation, the Veteran has worked during period on appeal and she described an improved outlook in 2013.  The Board therefore finds that the Veteran experiences severe social impairment due to service-connected PTSD, but cannot conclude that such impairment is total.

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF score was 50, consistent with serious to moderate symptoms; this score does not support a finding of total social and occupational impairment.

In conclusion, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV.  Headaches

The Veteran's first examination to assess headaches/migraines was detailed in a report dated in September 2011.  The following history was provided: "The claimant's headaches can be described as pain in the forehead and back of the head.  The headaches occur when she is depressed and when things are out of control.  When she gets flashback[s,] the headaches come randomly.  There is no aura and sometimes she wakes up with a headache.  Occasionally she feels nausea but she does not vomit.  No light sensitivity [was noted] but she cannot stand people talking to her when the headache is present.  When headaches occur, she is able to go to work but requires medication.  The claimant indicates the level of severity for the headaches is at a pain level of 10 on a scale from 1-10 with 10 being the highest level of pain.  She experiences headaches on the average of 3 times per week and they last for 2 days.  The symptoms of the condition are as above...  [She can] perform daily functions during flare-ups is ability to do some household chores but she requires medication.  The treatment is Sumatriptan 50 mg but it does not help."

Neurological examination of the upper extremities showed: "Motor function is within normal limits.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the left.  The right upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right is 2+ and the right finger jerk is 2+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the left is 2+ and the left finger jerk is 2+."

Neurological examination of the lower extremities showed: "Motor function is within normal limits.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the left.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  Cerebellar function is intact. Romberg's test is negative. Babinski sign is negative."

The claimant does not have any of the following residuals in regards to her CNS condition: "paralysis, problems with speech, vision problems, joint or dexterity problems."

The following diagnosis was tension headaches.  The examiner reported that, "The subjective factors are bilateral headache.  The objective factors are none on exam today."

The Veteran underwent a second examination in December 2013.  A similar history was provided.  The Veteran's headaches "are currently occurring 5-6 days out of any given week, and are described as a throbbing pain that can involve the bilateral frontal, bilateral parietal or bilateral occipital regions in a bandlike manner.  Headaches last anywhere from 2-3 hours to 2-3 days.  The headaches can be accompanied by nausea, but she denies vomiting.  [Positive] photosensitivity and phonophobia.  Headaches are sometimes accompanied (but not preceded) by 'colorful dots' appearing throughout the patient's field of vision, lasting minutes.  Headaches do not begin at any particular time of day.  Anxiety and stress are triggers.  [The Veteran] also reports poor sleep habits given a job with irregular hours; she states she also does not eat regularly when she is working.  The patient reports Imitrex 100mg partially relieves her headaches when she takes it early in the course of her headache; she is currently taking 6-7 tabs of Imitrex per week.  She denies OTC analgesic use, although tried Excedrin in the past.  She has tried tramadol for relief in the past, but reports that she no longer takes it as it is ineffective and produces insomnia and increased anxiety.  She is on gabapentin for radiculopathy/chronic [low back pain], and is not sure whether this has an effect on her headaches."

The examiner opined that the headaches are likely a "combination migraine and tension-type headache."  Her neurological examination is unremarkable.  An update was noted in the report that she is on Topamax 50 mg BID, and she noted a dramatic improvement in her symptoms.

The examiner concluded that the Veteran does not have characteristic prostrating attacks of migraine headache pain.  Also, she does not have characteristic prostrating attacks of non-migraine headache pain.  She does not have other pertinent physical findings, complications, conditions, signs and/or symptoms related to her tension headaches / migraine headaches.

The claims file also includes VA treatment records discussing various health matters, including headaches.  However, those records provide no additional information relevant to rating this disability.  None of them discuss the presence of "prostrating" attacks or other symptoms not discussed in the examination reports.

In deciding the claim, the Board has considered the Veteran's statements.  The lay statements describing her symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344   (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms she experiences, but she is not competent to provide a medical opinion.  Further, much of her testimony before the Board concerned the history of her condition and the current symptoms she described were similar, and no worse, than those discussed at the prior examinations.

In conclusion, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a compensable rating.  The competent medical evidence does not establish that she suffers from prostrating attacks.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

V.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a psychiatric disorder or headaches that are not contemplated by the rating criteria discussed above.  Her PTSD is manifested by symptoms, including sleep problems and mood disturbances.  Her headaches are manifested by pain, nausea, and reaction to light.  The rating criteria contemplate all of her reported symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a compensable initial rating for tension headaches is denied.


REMAND

The Veteran contends that she is unable to continue employment due to her service-connected disabilities.  She is currently service-connected for PTSD, evaluated as 70 percent disabling; spine, 10 percent; radiculopathy of the left lower extremity, 10 percent; radiculopathy of the right lower extremity, 10 percent; right knee, 10 percent; left knee, 10 percent; and tension headaches, noncompensable.  During the period on appeal, her combined disability evaluation is 70 percent from March 18, 2010 and 80 percent since October 13, 2010.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

The medical examinations conducted to date do not include enough information for the Board to adjudicate the claim for TDIU.  On remand, appropriate examinations should be obtained to determine the combined functional impact of all of the Veteran's service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran should also be asked to provide information as to when she last worked.  VA examinations indicate that the Veteran has worked part-time at a movie theater; however, testimony at the Board heading indicated that her work history was more restricted than discussed at the examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule appropriate examinations to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any.

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by her service-connected disabilities (PTSD, evaluated as 70 percent disabling; spine, 10 percent; radiculopathy of the left lower extremity, 10 percent; radiculopathy of the right lower extremity, 10 percent; right knee, 10 percent; left knee, 10 percent; and tension headaches, noncompensable).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Furnish the Veteran with a statement of the case pertaining to the issues of an increased rating status post back injury with spondylolisthesis and degenerative disc disease, an increased rating for radiculopathy of the left lower extremity, and an increased rating for radiculopathy of the right lower extremity.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


